EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Dahl on 2/16/2021.
The application has been amended as follows: 
In the claims:
in claim 1's line 5, insert--exothermically--before "chemically reacting";
in claim 1's line 13, insert--exothermic--before "chemical reaction";
in claim 1's line 16, insert--exothermic--before "chemical reaction";
in claim 1's line 19, insert--exothermic--before "chemical reaction";
in claim 1's line 25, delete [[the]] and insert -- an exothermic--before "chemical reaction";
in claim 1's line 26, insert--in the second layer--after "second materials";
in claim 1's line 26, insert--in the second layer--after "the reaction product";
in claim 1's line 28, insert--exothermic--before "chemical reaction";
in claim 1's line 29, insert--in the second layer--after "second materials";
in claim 1's line 31, delete "chemical reaction, the" and insert --exothermic chemical reaction in the second layer, the second layer's ";
in claim 3's line 4, insert--exothermic--before "chemical reaction";
in claim 3's line 8, insert--exothermic--before "chemical reaction";
in claim 4's line 4, insert--exothermic-- before "chemical reaction";

in claim 10's line 6, insert--exothermically--before "chemically reacting";
in claim 10's line 11, insert--exothermic--before "chemical";
in claim 10's line 20, insert--exothermic--before "chemical";
in claim 10's line 22 insert--in the second layer--after "third materials";
in claim 10's line 24, delete "product, the reaction product" and insert --product in the second layer, the second layer's reaction product--;
in claim 12's line 3, insert--blended --before "powder";
in claim 12's line 3, insert--blended --before "powder";
in claim 12's line 4, insert--exothermically--before "chemically";
in claim 12's line 7, insert--exothermic--before "chemical reaction";
in claim 12's line 10, insert--blended --before "powder";
in claim 12's line 12, insert--exothermic--before "chemical reaction";
in claim 12's line 15, insert--exothermic--before "chemical reaction";
in claim 12's line 17, insert--exothermic--before "chemical reaction";
in claim 12's line 21, insert--blended --before "powder";
in claim 12's line 24, delete [[the]] and insert -- an exothermic--before "chemical reaction";
in claim 12's line 25, insert--in the second layer--after "the metal";
in claim 12's line 26, insert--in the second layer--after "reaction product";
in line 12's line 27, insert--exothermic--before "chemical reaction";
in line 12's line 28, insert--in the second layer--after "the metal";

in claim 12's line 31, insert -- in the second layer-- after "metal";
in claim 12's line 31, insert--in the second layer--after "matrix";
in claim 20's line 2, insert--blended --before "powder";
in claim 20's line 5, insert--exothermically--before "chemically reacting";
in claim 20's line 12, insert--exothermic--before "chemical reactions";
in claim 20's line 20, insert--exothermic--before "chemical reactions";
in claim 20's line 21, after "the third material" insert--in the second layer--;
in claim 20's line 22, delete "products, the" and insert -- products in the second layer, the second layer's--;
in claim 21's line 5, insert--exothermically--before "chemically reacting";
in claim 21's line 12, insert--exothermic--before "chemical reaction";
in claim 21's line 15, insert--exothermic--before "chemical reaction";
in claim 21's line 17, insert -- exothermic--before "chemical reaction";
in claim 21's line 23, delete [[the]] in insert--and exothermic--;
in claim 21's line 24, insert--in the second layer--after "second materials";
in claim 21's line 26, insert--exothermic--before "chemical reaction";
in claim 21's line 27, insert--in the second layer-- after "materials"; and 
in claim 21's line 28, delete "chemical reaction, the" and insert--exothermic chemical reaction in the second layer, the second layer's--.


Reasons for Allowance
Claims 1–21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales at arrive at an additive manufacturing method which produces, layer-by-layer, an article from a blended powder  comprising two materials which are capable of exothermically chemically reacting with one another upon the addition of energy and a diluent material comprising one or more selected from the group consisting essentially of the first material, the second material, and compounds thereof; wherein the diluent of the blended powder absorbs the heat produced by the exothermic chemical reaction between the two materials and reduces one or more of a reaction rate, a reaction temperature, a propagation rate, and an extent of propagation of the exothermic chemical reaction. 
HANN PG Publication No. 20150298212 (of record) discloses an additive manufacturing method of producing an article, comprising providing a blended powder comprising a first powder material and a second powder material, the first and second powder materials capable of chemically reacting with one another upon the addition of energy to form a reaction product, said first powder material being in an appropriate stoichiometric amount (¶24–25). While HANN discloses insuring that the appropriate stoichiometric amount of powder constituents are provided (¶24) and the use of reinforcement powders are provided in a range between 0–40% (¶25), HANN fails to explicitly disclose said first powder material being provided in excess of a stoichiometric amount.
BOURELL US Patent No. 5,156,697 (of record) teaches supplying a powder (Figure 13; tin and nickel powders; 10:35–50); however, provided in stoichiometric amount (10:8–34).
KNITTEL PG Publication No. 20160305256 discloses a powder bed additive manufacturing method with a first metallic powder layer (Figures 1–3 2; ¶17–21 and ¶47–48) and a second powder layer (Figures 1–3, 22; ¶22–25, 49 and 51–52) of Si or Al (¶23); laying the first powder layer and then the second powder layer (Figure 2) exposing the two powder layers to a laser beam. This results in an exothermic reaction taking place between the first powder layer and the Si or Al in the second powder layer, and causes silicides or aluminides to be formed (¶23). However, KNITTEL fails to teach a diluent material comprising one or more selected from the group consisting essentially of the first material, the second material, and compounds thereof; wherein the diluent of the blended powder absorbs the heat produced by the exothermic chemical reaction between the two materials and reduces one or more of a reaction rate, a reaction temperature, a propagation rate, and an extent of propagation of the exothermic chemical reaction. 
FINK US Patent No. US Patent No. 5510066 teaches a similar additive manufacturing technology that uses liquid binding materials which exothermically react (Example 5 and 18:19–50). However, this reference fails to remedy the above deficiencies.  
KNITTEL PG Publication No. 20180112293 teaches that when the temperature of a blended powder composition is close to the melting temperature of metallic aluminum (about 660.degree. C.), the grains of metallic aluminum begin to melt, and a chemical reaction is initiated between the metallic aluminum and the metallic titanium for forming a titanium aluminide. This chemical reaction is exothermic and delivers energy in the form of heat to the composition, with this being controllable by varying the quantity of addition powder that is added to the composition. (see ¶8). However, while this concept is relevant to the claims " a diluent material comprising one or more selected from the group consisting essentially of the first material, the second material, and compounds thereof; wherein the diluent of the blended powder absorbs the heat produced by the exothermic chemical reaction between the two materials and reduces one or more of a reaction rate, a reaction temperature, a propagation rate, and an extent of propagation of the exothermic chemical reaction."  this disclosure is drawn to metal injection molding (¶36) and not additive manufacturing. Incorporating the teachings of from this technology into any of the references herein would not have been obvious absent impermissible hindsight. 
MARCUS US Patent No. 5182170 (of record) teaches limiting the an exothermic reaction (12:21–38) of blended powder comprised of aluminium and silicon (11:26–46) when forming a part. However, this powder is compacted together in a heated container rather than being built-up layer-by-layer. One of ordinary skill would not necessarily expect success in translating use of a diluent from the reaction synthesis chemical process to the instant one. 
A subsequent search failed to return a reference which would remedy the above deficiencies. 
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales at arrive at an additive manufacturing method which produces, layer-by-layer, an article from a blended powder  comprising two materials which are capable of exothermically chemically reacting with one another upon the addition of energy and a diluent material comprising one or more selected from the group consisting essentially of the first material, the second material, and compounds thereof; wherein the diluent of the blended powder absorbs the heat produced by the exothermic chemical reaction between the two 
Claims 2–11 are allowed for the same reasons via their dependency on claim 1. 
With respect to claim 12, while claim 12 doesn't use the language of a "diluent" it establishes a metal material within the blended powder is provided in excess of the stoichiometric amount of the other material. This results in the reduced rate of propagation of the exothermic chemical reaction between the powders (see ¶29, ¶59 and Tables 1–3 of the Applicant's disclosure). Therefore, the primary for allowing claim 12 is substantially the same as claim 1. In addition claim 12 requires that one of the materials within the blended powder is a metal. 
The primary reason for allowing claim 12 is that the prior art fails to provide any teachings, suggestions, motivations, or other rations at arrive at an additive manufacturing method which produces, layer-by-layer, an article an article from a blended powder comprising a first material and a metal, the first material and metal capable of exothermically chemically reacting with one another with the addition of energy to form a reaction product, the metal being provided in excess of a stoichiometric amount so that the  exothermic chemical reaction will produce the reaction product and unreacted amounts of the metal, wherein unreacted amounts of the metal absorbing heat produced by the chemical reaction between the first material and the metal and reducing an extent of propagation of the exothermic chemical reaction, the first reaction product nucleating crystallization of the unreacted amounts of the metal to form a crystallized matrix, the first reaction product and crystallized matrix forming a first portion of the article. 
Claims 12–20 are allowed for the same reasons. 
With respect to claim 21, while claim 21 doesn't use the language of a "diluent" it establishes that the second material within the blended powder is provided in excess of the stoichiometric amount of the other material. This results in the reduced rate of propagation of the exothermic chemical reaction between the powders (see ¶59 and Tables 1–3 of the Applicant's disclosure). Therefore, the primary for allowing claim 21 is substantially the same as claim 1. 
The primary for allowing claim 21  is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales at arrive at an additive manufacturing method which produces, layer-by-layer, an article from a blended powder comprising a first material and a second material which are capable of exothermically chemically reacting with one another upon the addition of energy, said first material being provided in excess of a stoichiometric amount so that the exothermic chemical reaction will produce the reaction product and unreacted amounts of the first material; unreacted amounts of the first material absorbing heat produced by the chemical reaction between the first and second materials and reducing an extent of propagation of the chemical reaction, the reaction product and unreacted amounts of the first material in the first layer forming a first portion of the article.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	As the Non-Final Rejection mailed on 08/11/2020 demonstrates, the Examiner previously had many concerns surrounding the ability to limit the rate of an exothermic reaction by 
Claim Rejections - 35 USC § 101(Lack of Utility)
Claims 1–20 were rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
In view of the interviews held on 11/05/2020 and 2/16/2021, Applicant's remarks filed on 11/05/2020, and the claims as amended, the rejections above are moot and withdrawn. 
Claim Rejections - 35 USC § 112 (Written Description)
Claims 1–20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In view of the interviews held on 11/05/2020 and 2/16/2021, Applicant's remarks filed on 11/05/2020, and the claims as amended, the rejections above are moot and withdrawn. 
Claim Rejections - 35 USC § 112 (Enablement)
Claims 1–20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In5 view of the interviews held on 11/05/2020 and 2/16/2021, Applicant's remarks filed on 11/05/2020, and the claims as amended, the rejections above are moot and withdrawn. 
Claim Rejections - 35 USC § 112 (Indefinite)
Claims 1–20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In view of the interviews held on 11/05/2020 and 2/16/2021, Applicant's remarks filed on 11/05/2020, and the claims as amended, the rejection above are moot and withdrawn. 
Claim Rejections - 35 USC § 103
In view of the interviews held on 11/05/2020 and 2/16/2021, Applicant's remarks filed on 11/05/2020, and the claims as amended, the rejection above are moot and withdrawn. 
Claims 1–21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743										
		    /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743